FILED
                             NOT FOR PUBLICATION                              FEB 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RAVINDER SINGH,                                   No. 07-74075

               Petitioner,                         Agency No. A070-551-134

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ravinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
the denial of a motion to reopen. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.

2008). We deny the petition for review.

        The BIA did not abuse its discretion in construing Singh’s third motion to

reopen as seeking reopening of its January 26, 2005, order, and denying the motion

as untimely filed and number-barred. See 8 C.F.R. § 1003.2(c).

        Singh’s remaining contentions are unavailing.

        PETITION FOR REVIEW DENIED.




JT/Research                                2                                   07-74075